DETAILED ACTION
Claims status
In response to the application filed on 11/05/2021, claims 1-28 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over NIU et al. (US 2017/0181134 A1) in view of PARK et al. (US 2018/0115357 A1).
Regarding claim 1; NIU discloses a method for wireless communications, comprising: 
receiving, at a second base station and from a first base station, a handover configuration for a millimeter wave (mmW) user equipment (UE) (See Fig. 3: receiving handover request at MCSC 125, i.e., second BS, from the eNB 130, i.e., first BS. ¶. [0049]), the handover configuration (See Fig. 3: the handover information received from the eNB 130 can include  a master information block (MIB) and a physical random access channel (PRACH) code via a physical shared downlink channel (PDSCH) or any available communication link of the target cell, i.e., secondary BS or MCSC 125. The handover information can also include system information blocks (SIGs), the sector identified by the signal quality analysis 306, and any other such handover information. ¶. [0050]) identifying a beam associated with the second base station (See Fig. 12: at step 1210: the mmWave enhanced small-cell eNB, i.e., second BS or handover cell, to send one or more Primary Synchronization Signal (PSS) symbols, for omnidirectional transmission from the mmWave enhanced small-cell eNB, for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]) and a handover time by which the mmW UE intends to attempt to communicate with the second base station via the beam (See Fig. 12: @step 1210 for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]);
determining a connection configuration for the mmW UE based on the handover configuration (See Fig. 3: This handover decision, i.e., connection configuration, may be based on quality analysis thresholds, based on a comparison with similar quality analysis numbers associated with signals from the eNB 130 to the UE 115, or based on any other handover-decision criteria. Such handover decisions may be based on existing LTE handover standards between eNBs or may be based on handover processes customized for MCSC operations. Additionally, the handover decisions may vary depending on whether the MCSC 125 is operating as a booster for the eNB 130 or whether the MCSC 125 is operating as an independent cell. ¶. [0048]), the connection configuration including an allocation of resources to be used by the mmW UE for handover to the second base station; and 
performing handover of the mmW UE from the first base station to the second base station based on the connection configuration (See Fig. 12: The steps are performed by the mmWave small-cell eNB, i.e., the target cell or second BS. See steps 1230-1250 for data communicating, i.e., handover connection, between the UE and the small-cell. ¶. [0072]-[0074]).
NIU doesn’t explicitly teach the allocation resources used by the mmWave UE. However, Park further teaches the allocation resources used by the mmWave UE to the second base station (See Fig. 24: The resource block is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot. The S cell means a cell that operates on a secondary frequency (alternatively, secondary CC). Only one P cell may be allocated to a specific terminal and one or more S cells may be allocated to the specific terminal.  ¶. [0072] and ¶. [0143]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the allocation resources used by the mmWave UE as taught by Park to have incorporated into the system of NIU, so that it’d provide the base station for configuring the CSI operation related parameter, and the like for the UE to reduce complexity of UE implementation. Park: ¶. [0021].

Regarding claim 2; NIU discloses the method of claim 1, wherein determining the connection configuration comprises: determining a beam index for establishing a connection with the mmW UE (NIU: he mmWave eNB can send the synchronization signal in an omnidirectional fashion at least once for every directional beam (e.g., as defined in a beam codebook used by the mmWave eNB). There can be, for example, 8 beam sectors, 16 beam sectors, or some other number of beam sectors. The UE can then perform a beam scan by attempting to perform directional reception of the synchronization signal in each beam direction. The UE can perform a signal quality analysis in order to identify a preferred beam sector and/or direction. ¶. [0059]).

Regarding claim 3; NIU discloses the method of claim 1, further comprising: transmitting, to the mmW UE, a reference signal, wherein handover is performed based on the reference signal (See Fig. 5: ¶. [0046]).

Regarding claim 4; NIU discloses the method of claim 3, further comprising: receiving, from the mmW UE, a measurement report of the reference signal; and determining a beam configuration for the mmW UE based on the measurement report (NIU: The UE can then perform a beam scan by attempting to perform directional reception of the synchronization signal in each beam direction. The UE can perform a signal quality analysis in order to identify a preferred beam sector and/or direction. ¶. [0059]).

Regarding claim 5; NIU discloses the method of claim 4, further comprising: identifying a measurement configuration that comprises a measurement window; and transmitting the measurement configuration to the mmW UE or the first base station, wherein the measurement report is based on the measurement configuration. (NIU: The measurement report 308, as shown in FIG. 3, is an operation where the UE 115 communicates the results of the quality analysis performed as part of the signal quality analysis 306. The measurement report 308 can include quality numbers for each sector by, for example, sending an RSSI value, an RSRP value, or an RSRQ value for each sector. The measurement report 308 may alternatively send another value such as a calculated quality value that is a function of such quality numbers. ¶. [0047]).

Regarding claim 6; NIU discloses the method of claim 1, wherein the handover is performed without using a random access procedure (NIU: See Fig. 6A. ¶. [0053]).

Regarding claim 7; NIU discloses the method of claim 1, wherein the mmW UE is associated with a high speed train (See Fig. 16: FIG. 16 provides an example illustration of a user equipment (UE) device, such as a wireless device, a mobile station (MS), a mobile wireless device, a mobile communication device, a tablet, a handset, or other type of wireless device. The mobile device can be carried on any kind of vehicle including high-speed train. ¶. [0024]).

Regarding claim 8; NIU in view of Park discloses the method of claim 1, wherein the mmW UE is a relay UE for a set of UEs (Park: an MIMO communication technology is a next-generation mobile communication technology which may be widely used in a mobile communication terminal and a relay and attracts a concern as a technology to overcome a limit of a transmission amount of another mobile communication according to a limit situation due to data communication extension, and the like. ¶. [0101]).

Regarding claim 9; NIU discloses a method for wireless communications, comprising: 
transmitting, to a second base station and from a first base station, a handover configuration for a millimeter wave (mmW) user equipment (UE) (See Fig. 3: receiving handover request at MCSC 125, i.e., second BS, from the eNB 130, i.e., first BS. ¶. [0049]), the handover configuration (See Fig. 3: the handover information received from the eNB 130 can include  a master information block (MIB) and a physical random access channel (PRACH) code via a physical shared downlink channel (PDSCH) or any available communication link of the target cell, i.e., secondary BS or MCSC 125. The handover information can also include system information blocks (SIGs), the sector identified by the signal quality analysis 306, and any other such handover information. ¶. [0050]) identifying a beam associated with the second base station (See Fig. 12: at step 1210: the mmWave enhanced small-cell eNB, i.e., second BS or handover cell, to send one or more Primary Synchronization Signal (PSS) symbols, for omnidirectional transmission from the mmWave enhanced small-cell eNB, for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]) and a handover time by which the mmW UE intends to attempt to communicate with the second base station via the beam (See Fig. 12: @step 1210 for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]);
performing handover of the mmW UE from the first base station to the second base station based on the connection configuration (See Fig. 12: The steps are performed by the mmWave small-cell eNB, i.e., the target cell or second BS. See steps 1230-1250 for data communicating, i.e., handover connection, between the UE and the small-cell. ¶. [0072]-[0074]), the connection configuration incluing an allocation of resources to be used by the mmW UE for handover to the second base station (See Fig. 3: This handover decision, i.e., connection configuration, may be based on quality analysis thresholds, based on a comparison with similar quality analysis numbers associated with signals from the eNB 130 to the UE 115, or based on any other handover-decision criteria. Such handover decisions may be based on existing LTE handover standards between eNBs or may be based on handover processes customized for MCSC operations. Additionally, the handover decisions may vary depending on whether the MCSC 125 is operating as a booster for the eNB 130 or whether the MCSC 125 is operating as an independent cell. ¶. [0048]). 
NIU doesn’t explicitly teach the allocation resources used by the mmWave UE. However, Park further teaches the allocation resources used by the mmWave UE to the second base station (See Fig. 24: The resource block is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot. The S cell means a cell that operates on a secondary frequency (alternatively, secondary CC). Only one P cell may be allocated to a specific terminal and one or more S cells may be allocated to the specific terminal.  ¶. [0072] and ¶. [0143]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the allocation resources used by the mmWave UE as taught by Park to have incorporated into the system of NIU, so that it’d provide the base station for configuring the CSI operation related parameter, and the like for the UE to reduce complexity of UE implementation. Park: ¶. [0021].

Regarding claim 10; NIU discloses the method of claim 3, further comprising: receiving, from the mmW UE, a measurement report of the reference signal; and determining a beam configuration for the mmW UE based on the measurement report (NIU: The UE can then perform a beam scan by attempting to perform directional reception of the synchronization signal in each beam direction. The UE can perform a signal quality analysis in order to identify a preferred beam sector and/or direction. ¶. [0059]).

Regarding claim 11; NIU discloses the method of claim 4, further comprising: identifying a measurement configuration that comprises a measurement window; and transmitting the measurement configuration to the mmW UE or the first base station, wherein the measurement report is based on the measurement configuration. (NIU: The measurement report 308, as shown in FIG. 3, is an operation where the UE 115 communicates the results of the quality analysis performed as part of the signal quality analysis 306. The measurement report 308 can include quality numbers for each sector by, for example, sending an RSSI value, an RSRP value, or an RSRQ value for each sector. The measurement report 308 may alternatively send another value such as a calculated quality value that is a function of such quality numbers. ¶. [0047]).

Regarding claim 12; NIU discloses the method of claim 1, wherein the handover is performed without using a random access procedure (NIU: See Fig. 6A. ¶. [0053]).

Regarding claim 13; NIU discloses the method of claim 1, wherein the mmW UE is associated with a high speed train (See Fig. 16: FIG. 16 provides an example illustration of a user equipment (UE) device, such as a wireless device, a mobile station (MS), a mobile wireless device, a mobile communication device, a tablet, a handset, or other type of wireless device. The mobile device can be carried on any kind of vehicle including high-speed train. ¶. [0024]).

Regarding claim 14; NIU in view of Park discloses the method of claim 1, wherein the mmW UE is a relay UE for a set of UEs (Park: an MIMO communication technology is a next-generation mobile communication technology which may be widely used in a mobile communication terminal and a relay and attracts a concern as a technology to overcome a limit of a transmission amount of another mobile communication according to a limit situation due to data communication extension, and the like. ¶. [0101]).

Regarding claim 15; NIU discloses an apparatus for wireless communications, comprising: 
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, at a second base station and from a first base station, a handover configuration for a millimeter wave (mmW) user equipment (UE) (See Fig. 3: receiving handover request at MCSC 125, i.e., second BS, from the eNB 130, i.e., first BS. ¶. [0049]), the handover configuration (See Fig. 3: the handover information received from the eNB 130 can include  a master information block (MIB) and a physical random access channel (PRACH) code via a physical shared downlink channel (PDSCH) or any available communication link of the target cell, i.e., secondary BS or MCSC 125. The handover information can also include system information blocks (SIGs), the sector identified by the signal quality analysis 306, and any other such handover information. ¶. [0050]) identifying a beam associated with the second base station (See Fig. 12: at step 1210: the mmWave enhanced small-cell eNB, i.e., second BS or handover cell, to send one or more Primary Synchronization Signal (PSS) symbols, for omnidirectional transmission from the mmWave enhanced small-cell eNB, for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]) and a handover time by which the mmW UE intends to attempt to communicate with the second base station via the beam (See Fig. 12: @step 1210 for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]);
determine a connection configuration for the mmW UE based on the handover configuration (See Fig. 3: This handover decision, i.e., connection configuration, may be based on quality analysis thresholds, based on a comparison with similar quality analysis numbers associated with signals from the eNB 130 to the UE 115, or based on any other handover-decision criteria. Such handover decisions may be based on existing LTE handover standards between eNBs or may be based on handover processes customized for MCSC operations. Additionally, the handover decisions may vary depending on whether the MCSC 125 is operating as a booster for the eNB 130 or whether the MCSC 125 is operating as an independent cell. ¶. [0048]), the connection configuration including an allocation of resources to be used by the mmW UE for handover to the second base station; and 
perform handover of the mmW UE from the first base station to the second base station based on the connection configuration (See Fig. 12: The steps are performed by the mmWave small-cell eNB, i.e., the target cell or second BS. See steps 1230-1250 for data communicating, i.e., handover connection, between the UE and the small-cell. ¶. [0072]-[0074]).
NIU doesn’t explicitly teach the allocation resources used by the mmWave UE. However, Park further teaches the allocation resources used by the mmWave UE to the second base station (See Fig. 24: The resource block is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot. The S cell means a cell that operates on a secondary frequency (alternatively, secondary CC). Only one P cell may be allocated to a specific terminal and one or more S cells may be allocated to the specific terminal.  ¶. [0072] and ¶. [0143]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the allocation resources used by the mmWave UE as taught by Park to have incorporated into the system of NIU, so that it’d provide the base station for configuring the CSI operation related parameter, and the like for the UE to reduce complexity of UE implementation. Park: ¶. [0021].

Regarding claim 16; NIU discloses the apparatus wherein determining the connection configuration comprises: determining a beam index for establishing a connection with the mmW UE (NIU: he mmWave eNB can send the synchronization signal in an omnidirectional fashion at least once for every directional beam (e.g., as defined in a beam codebook used by the mmWave eNB). There can be, for example, 8 beam sectors, 16 beam sectors, or some other number of beam sectors. The UE can then perform a beam scan by attempting to perform directional reception of the synchronization signal in each beam direction. The UE can perform a signal quality analysis in order to identify a preferred beam sector and/or direction. ¶. [0059]).

Regarding claim 17; NIU discloses the apparatus further comprising: transmitting, to the mmW UE, a reference signal, wherein handover is performed based on the reference signal (See Fig. 5: ¶. [0046]).

Regarding claim 18; NIU discloses the apparatus further comprising: receiving, from the mmW UE, a measurement report of the reference signal; and determining a beam configuration for the mmW UE based on the measurement report (NIU: The UE can then perform a beam scan by attempting to perform directional reception of the synchronization signal in each beam direction. The UE can perform a signal quality analysis in order to identify a preferred beam sector and/or direction. ¶. [0059]).

Regarding claim 19; NIU discloses the apparatus further comprising: identifying a measurement configuration that comprises a measurement window; and transmitting the measurement configuration to the mmW UE or the first base station, wherein the measurement report is based on the measurement configuration. (NIU: The measurement report 308, as shown in FIG. 3, is an operation where the UE 115 communicates the results of the quality analysis performed as part of the signal quality analysis 306. The measurement report 308 can include quality numbers for each sector by, for example, sending an RSSI value, an RSRP value, or an RSRQ value for each sector. The measurement report 308 may alternatively send another value such as a calculated quality value that is a function of such quality numbers. ¶. [0047]).

Regarding claim 20; NIU discloses the apparatus wherein the handover is performed without using a random access procedure (NIU: See Fig. 6A. ¶. [0053]).

Regarding claim 21; NIU discloses the apparatus wherein the mmW UE is associated with a high speed train (See Fig. 16: FIG. 16 provides an example illustration of a user equipment (UE) device, such as a wireless device, a mobile station (MS), a mobile wireless device, a mobile communication device, a tablet, a handset, or other type of wireless device. The mobile device can be carried on any kind of vehicle including high-speed train. ¶. [0024]).

Regarding claim 22; NIU in view of Park discloses the apparatus wherein the mmW UE is a relay UE for a set of UEs (Park: an MIMO communication technology is a next-generation mobile communication technology which may be widely used in a mobile communication terminal and a relay and attracts a concern as a technology to overcome a limit of a transmission amount of another mobile communication according to a limit situation due to data communication extension, and the like. ¶. [0101]).

Regarding claim 23; NIU discloses an apparatus for wireless communications, comprising: 
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, to a second base station and from a first base station, a handover configuration for a millimeter wave (mmW) user equipment (UE) (See Fig. 3: receiving handover request at MCSC 125, i.e., second BS, from the eNB 130, i.e., first BS. ¶. [0049]), the handover configuration (See Fig. 3: the handover information received from the eNB 130 can include  a master information block (MIB) and a physical random access channel (PRACH) code via a physical shared downlink channel (PDSCH) or any available communication link of the target cell, i.e., secondary BS or MCSC 125. The handover information can also include system information blocks (SIGs), the sector identified by the signal quality analysis 306, and any other such handover information. ¶. [0050]) identifying a beam associated with the second base station (See Fig. 12: at step 1210: the mmWave enhanced small-cell eNB, i.e., second BS or handover cell, to send one or more Primary Synchronization Signal (PSS) symbols, for omnidirectional transmission from the mmWave enhanced small-cell eNB, for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]) and a handover time by which the mmW UE intends to attempt to communicate with the second base station via the beam (See Fig. 12: @step 1210 for each beam sector in a plurality of beam sectors to enable a user equipment (UE) to perform time and frequency synchronization and to enable the UE identify a preferred beam direction for downlink transmissions from the mmWave enhanced small-cell eNB to the UE. ¶. [0070]);
perform handover of the mmW UE from the first base station to the second base station based on the connection configuration (See Fig. 12: The steps are performed by the mmWave small-cell eNB, i.e., the target cell or second BS. See steps 1230-1250 for data communicating, i.e., handover connection, between the UE and the small-cell. ¶. [0072]-[0074]), the connection configuration incluing an allocation of resources to be used by the mmW UE for handover to the second base station (See Fig. 3: This handover decision, i.e., connection configuration, may be based on quality analysis thresholds, based on a comparison with similar quality analysis numbers associated with signals from the eNB 130 to the UE 115, or based on any other handover-decision criteria. Such handover decisions may be based on existing LTE handover standards between eNBs or may be based on handover processes customized for MCSC operations. Additionally, the handover decisions may vary depending on whether the MCSC 125 is operating as a booster for the eNB 130 or whether the MCSC 125 is operating as an independent cell. ¶. [0048]). 
NIU doesn’t explicitly teach the allocation resources used by the mmWave UE. However, Park further teaches the allocation resources used by the mmWave UE to the second base station (See Fig. 24: The resource block is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot. The S cell means a cell that operates on a secondary frequency (alternatively, secondary CC). Only one P cell may be allocated to a specific terminal and one or more S cells may be allocated to the specific terminal.  ¶. [0072] and ¶. [0143]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the allocation resources used by the mmWave UE as taught by Park to have incorporated into the system of NIU, so that it’d provide the base station for configuring the CSI operation related parameter, and the like for the UE to reduce complexity of UE implementation. Park: ¶. [0021].

Regarding claim 24; NIU discloses the apparatus further comprising: receiving, from the mmW UE, a measurement report of the reference signal; and determining a beam configuration for the mmW UE based on the measurement report (NIU: The UE can then perform a beam scan by attempting to perform directional reception of the synchronization signal in each beam direction. The UE can perform a signal quality analysis in order to identify a preferred beam sector and/or direction. ¶. [0059]).

Regarding claim 25; NIU discloses the apparatus further comprising: identifying a measurement configuration that comprises a measurement window; and transmitting the measurement configuration to the mmW UE or the first base station, wherein the measurement report is based on the measurement configuration. (NIU: The measurement report 308, as shown in FIG. 3, is an operation where the UE 115 communicates the results of the quality analysis performed as part of the signal quality analysis 306. The measurement report 308 can include quality numbers for each sector by, for example, sending an RSSI value, an RSRP value, or an RSRQ value for each sector. The measurement report 308 may alternatively send another value such as a calculated quality value that is a function of such quality numbers. ¶. [0047]).

Regarding claim 26; NIU discloses the apparatus wherein the handover is performed without using a random access procedure (NIU: See Fig. 6A. ¶. [0053]).

Regarding claim 27; NIU discloses the apparatus wherein the mmW UE is associated with a high speed train (See Fig. 16: FIG. 16 provides an example illustration of a user equipment (UE) device, such as a wireless device, a mobile station (MS), a mobile wireless device, a mobile communication device, a tablet, a handset, or other type of wireless device. The mobile device can be carried on any kind of vehicle including high-speed train. ¶. [0024]).

Regarding claim 28; NIU in view of Park discloses the apparatus wherein the mmW UE is a relay UE for a set of UEs (Park: an MIMO communication technology is a next-generation mobile communication technology which may be widely used in a mobile communication terminal and a relay and attracts a concern as a technology to overcome a limit of a transmission amount of another mobile communication according to a limit situation due to data communication extension, and the like. ¶. [0101]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2015/0295694 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416